MEMORANDUM **
Robert Grigoryan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse *677of discretion, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we grant the petition for review and remand.
Along with his motion to reopen, petitioner submitted a number of exhibits, listed on page 38 of the Administrative Record. The BIA’s denial of the motion to reopen seems to suggest that exhibits other than Exhibit No. 3 may have been overlooked. See Mohammed v. Gonzales, 400 F.3d 785, 792 (9th Cir.2005) (noting that “[t]he BIA abused its discretion ... in failing to consider all the attached evidence.”).
Accordingly, we grant the petition for review and remand for further consideration of the motion to reopen in light of all the other exhibits submitted. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.